501 U.S. 957, 1000-01 (1991) (plurality opinion). We conclude that the
                district court did not abuse its discretion at sentencing, and we
                            ORDER the judgment of conviction AFFIRMED.



                                                                                    J.
                                                    Pickering


                                                                eltninCrnr          J.
                                                    Parrazijrre


                                                                                    J.
                                                    Saitta


                cc: Hon. Janet J. Berry, District Judge
                     Washoe County Alternate Public Defender
                     Attorney GenerallCarson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA                                            2
(0) 1947A